Citation Nr: 1514581	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  08-11 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, gender identity disorder, and personality disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to August 1990.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from March and April 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A hearing before the undersigned Veterans Law Judge was held at the RO in April 2011.  

The Veteran appealed a September 2011 Board decision to the Court of Appeals for Veterans Claims (Court).  The Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR).  The March 2012 JMR was premised on the failure of the Board to discuss the applicability of the presumption of soundness under 38 U.S.C.A. § 1111.

In May 2013, the Board remanded the appeal for further evidentiary development, including obtaining outstanding post-service VA treatment records and Social Security Administration (SSA) disability records and obtaining a VA examination.  

In December 2013, the Board once again denied the Veteran's appeal.  The Veteran appealed a December 2013 Board decision to the Court, and in July 2014, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with a second JMR.  The July 2014 JMR was premised on an inadequate VA medical opinion and directed VA to more fully address whether the Veteran's psychiatric condition was aggravated by any event during her military service. 

The development directed by the September 2014 Board remand, pursuant to the July 2014 JMR, has been, at the very least, substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The Veteran, through his representative in January 2015, submitted a waiver of the right to have additional evidence relating to the active appeal reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304(c).
 

FINDINGS OF FACT

1.  A psychiatric disorder was not "noted" at service entrance.

2.  The Veteran's PTSD did not manifest during her service. 

3.  The Veteran has been diagnosed with PTSD, major depressive disorder, gender identity disorder, and personality disorder during the pendency of this appeal.
  
4.  In-service stressors, sufficient to support a diagnosis of PTSD, have been verified. 

5.  The Veteran's diagnosed PTSD, major depressive disorder, gender identity disorder, and personality disorder did not begin during her military service and are not otherwise related to service, to include as a result of her verified in-service stressor; the evidence similarly fails to establish that an Axis I acquired psychiatric disability was aggravated during her military service.   


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, gender identity disorder, and personality disorder, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a VA letter of October 2006, including what the evidence must show for service connection compensation.  Of note, neither JMR identified any notice deficiency, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are a matter of record, in addition to Social Security Administration records.  Neither JMR noted any deficiency in the development of treatment records.

In April 2011 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.

The Veteran was provided with a VA examination in February 2007, and medical opinions were obtained in June 2013 and November 2014; the reports have been associated with the claims file.  The Board finds the collective result of this examination and these medical opinions to be thorough and adequate, providing a sound basis upon which to render a decision with regard to the Veteran's claim.  The initial VA examiner personally interviewed and examined the Veteran, including eliciting a history from her.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Moreover, neither the Veteran, nor her representative, has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
II.  Service Connection

The Veteran submitted a claim for service connection for posttraumatic stress and major depressive disorders in September 2006.  The Veteran has a fairly complex psychiatric history. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).
 
As an initial point, the psychiatric disorders in this case, to include PTSD, major depressive disorder (MDD), gender identity disorder (GID), and personality disorder, are not considered to be psychoses (a "chronic disease" listed under 38 C.F.R. § 3.309(a)).  See 38 C.F.R. § 3.384.  Therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

PTSD

The Veteran contends that she was exposed to stressful events during the course of her duties as a photographer in the United States Air Force and that she has PTSD as a result.  The Veteran also asserted that she was placed on medical hold shortly after she entered service and testified that not knowing whether she would be able to continue her military service caused her a great deal of stress.  

To establish service connection for PTSD, specifically, the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id., see also 38 C.F.R. § 4.125(a).  

It is undisputed that the Veteran has a diagnosis of PTSD during the pendency of this appeal, in satisfaction of the first element of service connection.  Yet, it is the relationship between service and the current disability, if any, that is at issue here, and it is the delayed onset, typical with PTSD, that complicates the relevant analysis for decision-makers and health care providers alike.

So, the Board next turns to the occurrence of military stressors.  The credible supporting evidence required to establish an in-service stressor depends upon the nature of the stressor.  Special provisions allow that the occurrence of a claimed in-service stressor can be shown by certain kinds of credible supporting evidence where the claimed stressor involved personal assault, fear of enemy or terrorist activity, combat, service as a prisoner of war (POW), or diagnosis of PTSD during service.  38 C.F.R. § 3.304(f).  None of the stressors reported by the Veteran fit into these categories.  In cases such as this, credible supporting evidence of the occurrence of the stressor must be provided by someone other than the Veteran and cannot be provided solely by after the fact medical nexus evidence.  See generally Cohen v. Brown, 10 Vet. App. 128, 145 (1997).

Within the legal framework for evaluating claims of service connection for PTSD, the sufficiency of a stressor is a medical determination, while the occurrence of the stressor is a legal determination.  Sizemore v. Principi, 18 Vet. App. 264 (2004).  The Board finds that the occurrence of the Veteran's in-service stressor events is credibly supported in the record, as her DD-214 documents a military occupational specialty of still photographic specialist.  Moreover, she provided a statement from a fellow service photographer, who corroborated that she was responsible for documenting plane crashes, child abuse incidents, and spousal abuse incidents, as well as an occasion when a flight-line Airman was killed when a landing gear tire exploded.  Therefore, the Board finds that the stressors, as described, are consistent with the circumstances of the Veteran's military service.  38 C.F.R. § 3.303(a).  The third element specific to service connection for PTSD is met.

The Board pauses to note that service treatment records show that the Veteran did have a pre-existing ear disorder at the time of service enlistment and that she was placed on medical hold pending a determination as to whether she was fit for worldwide duty assignment.  Though explicitly noting these facts, in the context of the Veteran's contentions, the VA examiner did not identify the event as a stressor that was sufficient to support a diagnosis of PTSD.

The Board now turns to the evidence pertaining to a link between the current disability and the Veteran's conceded military stressors.  As a starting point, the Board recognizes that prior decisions have found that the weight of evidence links the present PTSD, diagnosed after service, with the Veteran's childhood traumas prior to service.



A.  

Consequently, the Veteran's representative has invoked the presumption of soundness.  See 38 U.S.C.A. §§ 1111, 1132.  A veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  Id.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

The Board first must determine whether the presumption of soundness applies.  The Board finds that the Veteran was found to be psychiatrically normal at a November 1984 medical examination prior to her entrance into service.  As such, notation of a pre-existing disability is not a bar to the application of the presumption of soundness, in this case.  Ordinarily, where such defects, infirmities, or disorders are not noted when examined, accepted, and enrolled for service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service, in order to rebut the presumption of soundness on entry into service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

However, as a threshold showing before the presumption of soundness may be applied, with its burden shifting provisions, there must be evidence that a disease or injury that was not noted upon entry to service actually manifested or was incurred in service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  The Court has cautioned that the presumption of soundness is not a sword for a veteran to fulfill the second element of service connection without any evidence of the manifestation of an in-service disability.  Id.; Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (the presumption of soundness does not "relieve the veteran of the burden of showing that [he] suffered from a disease or injury while in service"); Horn v. Shinseki, 25 Vet. App. 231, 236 (2012) ("In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service.").

Here, the evidence does not show that the Veteran's currently diagnosed PTSD manifested during service.  The relevant evidence on this question includes a February 2007 VA examination report where the examiner opined that it was at least as likely as not that the Veteran suffered PTSD in her youth and that this was "possibly aggravated" by service.  The statement regarding aggravation, without identification of the factual predicate for the conclusion, does not establish manifestation of the disability in service, nor does mere possibility rise to the requisite "at least as likely as not" threshold.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Of note, the examiner gave no explanation as to how aggravation was felt to have occurred, as no baseline level of severity of psychiatric impairment was identified.

Owing to the unique character of mental health illness, and attendant complexity of neurological and psychological pathology, the Court has acknowledged delayed-onset PTSD.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("'Because of the complexity of PTSD...PTSD can occur hours, months, or years after a military stressor.'").  A retrospective review of the record may well allow a mental healthcare provider to conclude that earlier events caused or aggravated subsequently diagnosed PTSD.  Even so, that is not the case here.  Moreover, such a conclusion need not necessarily be based on contemporaneous symptoms but, instead, on clinical expertise, informed by developments over a veteran's lifetime.  Consequently, as the possible aggravation was not associated with contemporaneous manifestation, the Board affords this statement little, if any, weight in its final resolution of the instant matter.

In fact, VA examiners, in applying clinical judgment to the record, have consistently declined to draw the conclusion and the Veteran has not shown-to the at least as likely as not standard-that her PTSD manifested in service.  As a VA examiner in June 2013 explained, after a comprehensive review of the record and recitation of pertinent facts, the service treatment records repeatedly rule out diagnosis of any psychiatric disability.  As detailed in the Board's now vacated decisions, the record shows that the Veteran was evaluated during service by psychiatric services.  She was first evaluated by the Chaplin/Family Advocacy Officer at a mental health services clinic in December 1985.  Mental status examination at that time was within normal limits, and the medical officer indicated that no diagnosis was warranted.  Subsequent entries in January and March 1986, showed that her records were screened for reassignment by mental health services, but again there was no indication of any mental health problems.  She was again found to be medically eligible for retention in March 1986.  The Veteran was also seen by psychiatric services in June 1990, shortly before separation, with the notation of no diagnosis in the record.  Likewise, the Veteran was found psychiatrically normal in the Report of Medical Examination at separation in July 1990.

Furthermore, there is no evidence of symptoms attributed at the time, or in retrospect by a health care provider, to PTSD.  Other than a single entry in June 1990, shortly before her discharge from service, the service treatment records showed no complaints or abnormalities related to any psychiatric problems during service.  Regarding the June 1990 entry, the service records show that the Veteran was seen by psychiatric services for stress and for evaluation of extreme gullibility and low self-esteem.  No specific findings were reported and, again, the diagnosis on Axis I was no diagnosis.  At the April 2011 Travel Board hearing, the Veteran submitted a letter from a fellow soldier who recalled a time when the Veteran was sad and distant.  Yet, on a July 1990 Report of Medical History at separation from service, the Veteran specifically denied any history of trouble sleeping, depression or excess worry, memory problems or nervous trouble of any sort.  

The Veteran also acknowledged in her February 2007 VA examination and April 2011 Travel Board hearing that she did not have any psychiatric problems during service and she denied seeking any psychiatric treatment, including at the time of discharge from service.  As such, there is no showing that the Veteran had PTSD or symptoms attributable to PTSD, during service.

As an alternative to diagnosis or obvious symptoms of PTSD in service, the Veteran pointed to a number of outbursts and behavioral problems in service, purportedly indicative of PTSD.  However, the Board recognizes that not every deficiency or failure to succeed is the hallmark of mental health illness.  To the extent that a clinical diagnosis is warranted, such a determination is, again, soundly within the purview of a mental healthcare provider.  

A review of her Airman Performance Reports showed that in her first year of service (September 1985 to September 1986), the Veteran received an overall rating of 7 by her supervisor (on a scale of zero to nine).  The evaluation report indicated that the Veteran had progressed at a slow but satisfactory rate, that she needed constant supervision, and that she lacked the ability to grasp both the practical and technical aspects of her job.  The Veteran was not recommended for promotion to E-3 by her commanding officer in December 1986, based on her supervisor's recommendation that she was not progressing in a satisfactory manner and did not pay attention to detail.  

The Veteran's next two annual performance evaluations (1986 to 1987 and 1987 to 1988) showed marked improvement in her duty performance and attitude, and she was given an overall score on nine on both reports.  However, her evaluations from September 1988 to September 1989, and September 1989 to March 1990, showed that her quality of work steadily deteriorated and was inconsistent and unpredictable.  She was counseled numerous times on the condition both of her dormitory room and of her uniform and on her personal hygiene, with little or no improvement.  She had angry outbursts at work and in the dormitory which alienated the Veteran from her peers, and despite financial counseling regarding several overdue accounts at various local businesses, she continued to spend to excess.  The Veteran was not recommended for promotion to sergeant in October 1989 but was subsequently recommended and promoted to E-5 in February 1990.  However, in July 1990, the Veteran's commanding officer recommended that the Veteran's appointment (promotion) be vacated.  

In a letter to her senior rating supervisor (Command Sergeant Major) dated in July 1990, the Veteran wrote that she realized that she had not performed as well as she could have in the past six months because of serious financial and personal problems, but that she believed that she had finally straightened things out and wanted to continue her military career.

The service records showed that the Veteran was AWOL on the day she was seen at the mental health clinic in June 1990 and that she subsequently received nonjudicial punishment (Article 15) for her actions, which included punching a hole in a wall.  The Veteran was given a general discharge from service in August 1990, based on a pattern of misconduct during service that, in addition to her Article 15, included dereliction of duty, writing a bad check, and failing a dormitory inspection.  

To the extent that the Veteran has now alleged that she did experience psychiatric problems-however manifest-during service, the Board finds that she lacks the medical training and expertise to provide a complex medical opinion as to the diagnosis or etiology of PTSD.  See Young, 766 F.3d at 1353 ("PTSD is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify.  'Because of the complexity of PTSD, the application of careful clinical judgment is necessary to identify and describe the relationship between past events and current symptoms.'").  

In June 2013, the VA examiner reviewed the records showing that the Veteran had a repeated pattern of misconduct during military service.  Critically, she indicated that the pattern was a result of her diagnosed personality disorder and was not associated with her later diagnosis of PTSD.  The examiner explained that the Veteran's service treatment records did not show any mention of symptoms of anxiety as a result of her stressful experiences as a photographer, and there was nothing to associate her misconduct with the photography.  Moreover, the examiner noted that the Veteran's performance difficulties occurred as early as 1986, not long after she entered the military.  The Board finds this compelling opinion and rationale most probative of the issue regarding the absence of manifest PTSD in service.

As was explained, absent a  finding that a pre-service disease or injury manifested or was incurred in service, the presumption of soundness is not for application.  See Gilbert, 26 Vet. App. at 54.  Of note, in Gilbert, as here, the Veteran was diagnosed with an acquired psychiatric disability post-service, but the diagnosis was not rendered during service and there was no indication that the disability had onset or was present during service.  In Gilbert, the Veteran complained of several incidents in service which he believed caused his psychiatric disability.  However, the Court explained that in such a circumstance, the presumption of soundness did not attach.

As such, even though the Veteran has, since service, identified in-service stressors which could support a PTSD diagnosis, the evidence does not show an in-service manifestation of PTSD.  Simple concession of a military stressor does not constitute manifestation of disease, as that is only one of many criteria that must combine into a diagnosis of PTSD.  Therefore, the presumption of soundness is not for application in this case. 

B.  

The analysis does not stop there, as it must now be determined whether the evidence of record makes it at least as likely as not that the Veteran's PTSD-though not manifest during-was nonetheless either caused or aggravated by her military service.  As noted above, the occurrence of the Veteran's in-service stressor events are credibly supported in the record.  Moreover, a VA examiner in June 2013 acknowledged that the Veteran's photographing of horrific and traumatic sights in the military was adequate to support criterion A of a PTSD diagnosis.  

However, the question still remains whether the Veteran's later-diagnosed PTSD is the result of an in-service stressor.  Weighing against the Veteran's claim are service treatment records which are absent for any diagnosis for PTSD, as previously detailed.  Although the Veteran pointed to a number of outbursts and problems in service, the medical evidence of record does not actually show that associated PTSD was ever diagnosed, despite the fact that these behavioral problems were well-known.  

The Board also appreciates that the Veteran did not seek mental health treatment and was not diagnosed with PTSD for more than a decade after service.  These post-service treatment records weigh against a finding of a link between the currently diagnosed PTSD and the in-service stressor events.  The Veteran reported first initiating contact with a mental health professional in June 2002, at which time she related that she had been depressed since February 2002 when she left her wife to be involved in an "alternative lifestyle."  She also detailed abuse suffered as a child.  

She did not follow-up with treatment until May 2005 when she was hospitalized at the Tucson VA due to depression.  She was diagnosed with major depressive disorder, and the focus of treatment was exclusively on the Veteran's former spouse, from which she was estranged over the preceding three years, and on her traumatic childhood.  A VA psychiatric note the second day of admission showed that the Veteran had several other stressors, including financial concerns.  Other than reporting her period of military service, the Veteran made no mention of any problems related to service.  

In a November 2006 VA outpatient clinic note, the Veteran presented with impaired sleep and concentration, depression, nightmares, and anger.  Nightmares involved children being beaten and her father harming her sister.  She also reported recurrent intrusive thoughts about the death of her fiancée in a 1997 automobile accident, which she witnessed.  She mentioned taking photos of women and children who were beaten or raped (including an image of 4-year-old boy in particular).  This treatment encounter resulted is the first diagnosis of PTSD in the record; no specific etiology was noted.

The Veteran was seen at a private medical facility in December 2006.  There, she reported that her emotional problems dated back to her childhood and were related to her physically abusive father.  She again reported the events involving her sister, endorsing bouts of depression and nightmares ever since the incident.  The Veteran was diagnosed with PTSD, delayed-onset, and MDD, without psychosis.  

Social Security Administration records contain a Functional Capacity Evaluation (mental) dated February 2007, which showed a diagnosis of PTSD secondary to childhood and military trauma and of co-morbid dysthymic disorder.  The assessment does not identify the nature of the military stressor and provides no rationale or analysis of the PTSD criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (explaining that "most of the probative value of a medical opinion comes from its reasoning.").  The Board affords little probative value to this conclusory piece of evidence, in light of the record as a whole.

The Veteran was also afforded a VA examination in February 2007, to assist in determining the nature and etiology of her psychiatric disorders.  The VA examiner reviewed the claims file and performed a mental status examination.  The Veteran reported that she had one psychiatric session when she was about ten years old because of temper tantrums and said that she was abused physically, mentally, and emotionally as a child, but was uncertain regarding sexual abuse.  The Veteran denied any psychiatric treatment in service.  She described a number of incidents in service when she photographed gruesome scenes, the most troubling of which involved a child who had been physically abused.  She said that this reminded her of when she was abused as a child.  

On mental status examination, the examiner noted that the Veteran showed a full range of affect and there were no signs of any mood disorder or sadness.  She had excellent eye contact, articulated her speech in a goal directed manner and was fully animated, coming to the exam with her notes organized.  The examiner noted that the Veteran's speech was dramatic and at times, embellished in detail, and that she was quick to endorse items, apparently trying to make herself look more disturbed than she was.  The Veteran was alert and well-oriented with no indication of any short- or long-term memory or cognitive impairment.  He noted that the Veteran's memory seemed somewhat selective and that while she had a vague memory of some of the incidents from her youth, it could also be a pattern of her communication or possibly due to amnesic episodes to dissociative disorder; all of which could be consistent with PTSD.  The examiner ultimately diagnosed PTSD, at least as likely as not from childhood abuse.

Thereafter, she continued to seek VA psychiatric treatment approximately once per month, the focus of which predominantly related to her childhood abuse.  When seen by VA for individual counseling in July 2007, the Veteran reported that when she heard a child crying, it reminded her of when she was a photographer in the service and had to take a picture of an abused child for court documentation.  The Veteran said the she was physically, sexually, and verbally abused as a child and felt this was part of her PTSD.  She also said that she would like to continue doing photography but did not have the finances.  The Veteran thought that she had PTSD because she is constantly worried about life in general, was irritable and angry, and has flashbacks from her childhood, nightmares, and difficulty sleeping.  In his assessment, the psychiatrist commented that the Veteran had vague symptoms of PTSD.  He noted that while the Veteran reported recurrent thoughts of her childhood and associated nightmares, she never mentioned any avoidant behavior, isolation, re-experiencing, or feelings of detachment, generally associated with PTSD.  Ultimately, though documenting the Veteran's express opinion regarding a positive link between PTSD and service, the provider, after clinical assessment, concluded any such diagnosis would be associated with childhood trauma.  

When seen in September 2007, the Veteran reported that she was under a lot of stress but felt that she was doing better, and she believed that her depression and anxiety would improve once she began the hormone replacement therapy (HRT) process.  In November 2007, she said that she had vivid flashbacks of personal childhood abuse over and over daily.  

When seen in August 2008, the Veteran reported improvement since moving out of a shelter and into her own residence.  In January and February 2009, the Veteran reported that she was sleeping better and that her nightmares had decreased to one- to-two per week with her medication.  When seen in January 2010, the Veteran reported feeling "pretty good" and that her nightmares were minimal.  The assessment at that time was gender identity disorder, with questionable history of sub-syndromal PTSD.  When seen in April 2010, the VA psychiatrist noted that the Veteran took Prazosin on occasion for her nightmares, the context of which were relatively vague.  The psychiatrist indicated that she was unable to definitely establish a diagnosis of PTSD, though she noted that the Veteran did report symptoms of irritability and nightmares related to early childhood events.  

When seen by VA in September 2010, the Veteran reported disturbing nightmares, but said that her depressive symptoms had improved significantly since getting in contact with her sister.  The Veteran reported nightmares every other night involving a motor vehicle accident and of a friend being decapitated.  She talked about her service days, including the time that she took a picture of an airman who had been decapitated.  The examiner indicated that the Veteran had a history of questionable sub-syndromal PTSD.  The diagnosis was mood disorder, NOS.  

Pursuant to the Board's May 2013 remand, a VA medical opinion was obtained in June 2013.  As noted, the examiner acknowledged that the Veteran's verified in-service stressors could support a diagnosis of PTSD.  However, she found that in the case of this particular Veteran, the events she experienced in the military, although upsetting and stressful, did not appear to be medically sufficient to cause all or part of her particular PTSD.  

This assessment is relatively consistent with the VA treatment records detailed above.  The examiner observed that as had been stated by both the Veteran and her treatment providers, the Veteran's PTSD and its expressed symptoms primarily pertained to her severe childhood abuse.  Moreover, the examiner found that the content of the Veteran's re-experiencing symptoms was predominately related to childhood traumas, and there were no avoidance or hyperarousal symptoms described in treatment notes or other documentation that would be relatable to these traumatic events in the military.  The VA examiner also observed that more recently, the Veteran had discussed the 1997 car accident in which her fiancée died.  In recent treatment, she cited this as the most traumatic event she had experienced.  She also discontinued treatment because discussing this event was triggering memories and anxiety about childhood abuse.

In September 2013, the Veteran's representative argued that the VA examiner had erred by stating that the records do not demonstrate a military stressor that would account for the majority of the symptoms presentation, or that this constituted the bulk of treatment focus, in that the examiner appeared to conclude that it was an all or nothing debate.  The representative suggested that under the liberal at least as likely as not standard there is no need to demonstrate that a "bulk" of the problem or a "majority" of the treatment focused only on the service stressors.  The representative acknowledged that the Veteran had readily stated that her childhood trauma was aggravated by the military stressors.  Yet, the representative suggested that the VA examiner had failed to discuss the aspect of the conceded trauma dealing with the documentation of child abuse victims during service and whether this one aspect of the military stressor more than any other could have resurfaced the Veteran's childhood traumas-even now hidden amongst the discussion of her own childhood traumas.

The Board has considered this argument and concurs that an in-service stressor need not be the predominant (that is bulk or majority) cause of PTSD.  Although the examiner found that the witnessing of traumatic events, such as the ones photographed by the Veteran during service, would be sufficient to establish Criterion A, the examiner explained that in the Veteran's case, the evidence did not demonstrate that the Veteran met Criterion B (symptoms of reexperiencing) or C and D (symptoms of avoidance and hyperarousal) under the DSM-IV for PTSD as a result of the in-service experiences.  The VA examiner explained that the symptoms of reexperiencing, avoidance, and hyperarousal that the Veteran experienced, and which formed the basis of her PTSD diagnosis, were associated with childhood abuse and her fiancée's death in 1997-not with the Veteran's experiences in service.  Moreover, although the representative had suggested that the examiner failed to use the "at least as likely as not standard," the June 2013 VA examination report directly contradicts this assertion as the examiner specifically opined that the Veteran's PTSD was "less likely than not" incurred in or caused by the confirmed in-service stressors.  The Board finds that June 2013 VA medical opinion to be highly probative on the question of a possible nexus to service.

While the Veteran is competent to provide evidence concerning her observations and experiences, any such assertions must be weighed against other evidence of record, including her inconsistent and contradictory statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "Once evidence is determined to be competent, the Board must determine whether such evidence is also credible."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  While competency is a legal determination, credibility "is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (citing Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)).  

The Board has also considered the Veteran's statements purporting to relate her currently diagnosed PTSD to her verified in-service stressor event.  Upon review of the evidence of record, the Board finds that the Veteran's statements are not credible as they are inconsistent with, and outweighed by, other lay and medical evidence of record.  Credibility can be generally evaluated by a showing of interest, bias or inconsistent statements; and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony are also factors that may be considered.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The Board emphasizes that the Court has recognized that personal interest to receive benefits may affect the credibility of the evidence.  Cartright, 2 Vet. App. at 25 (1991). 

In this regard, the Board notes that the Veteran has made numerous inconsistent and contradictory statements regarding the nature, extent, and severity of her psychiatric symptoms during the pendency of this appeal, revising her statements in an attempt to associate her current psychiatric problems to her time in service.  For example, at her Board hearing the Veteran testified that she never sought psychiatric counseling in service because she did not think that she had any problems.  Yet, in a conflicting statement, she also stated that she did not seek treatment in service because she would have lost her security clearance.  

She again endorsed first realizing that there was something wrong in approximately 2002.  After doing some research, she realized that she had all the symptoms described for PTSD, including hypervigilance and panic attacks.  However, after a meticulous review of all of the medical treatment records of record, the Board has not found a single complaint or report of hypervigilance or panic attacks.  Moreover, the March 2012 JMR failed to identify any such symptoms.

Similarly, while the Veteran testified that she had vivid, recurring nightmares, and flashbacks related specifically to her experiences in service four-to-five times per week, she did not describe any such symptoms related to service when examined by VA in 2007.  Most of the treatment records indicated that she gave a "vague" description of her nightmares and flashbacks.  On the few occasions when she did describe her nightmares and flashbacks, the Veteran reported that they were about the abuse she suffered and witnessed as a child and the death of her fiancée.

Furthermore, although the Veteran was treated for psychiatric problems on numerous occasions since May 2005, as described above, she never mentioned any symptoms or problems related to her service experiences as a photographer until one and a half years later (see November 2006 treatment note), coincident with her September 2006 claim for same.  Even during July 2007 treatment, the Veteran did not relate her current psychiatric problems to any incident in service and said only that when she heard a child cry, it reminded her of the child she photographed in service, who had been abused.  She consistently reported being physically and emotionally abused as a child and believed that this was part of her PTSD.  The fact that the Veteran would recognize that she had PTSD or some symptoms of PTSD in 2002, which she believed to be related to service, but did not report any such symptoms as being related to service until some four years later, and 18 months after documented psychiatric treatment-instead detailing prior and subsequent unrelated stressors-strains credibility.  Even looking at the Veteran's efforts at VA examinations, it was noted at the February 2007 VA examination that the Veteran was quick to endorse items, apparently trying to make herself look more disturbed than she was, thereby suggesting a willingness to inaccurately discuss her medical symptomatology. 

The Board now turns to aggravation of PTSD by military stressors.  As previously indicated, the February 2007 VA examination resulted in the possibility of aggravation-too equivocal to establish the requisite nexus.  Nevertheless, because this examination had allowed for the possibility that the Veteran's acquired psychiatric disability had been aggravated by her military service, the Board, as directed by the July 2014 JMR, obtained a medical opinion to investigation the possibility of this association.

In November 2014 the same examiner who completed the June 2013 examination addressed the question of whether the Veteran's military experiences aggravated his childhood based PTSD.  After fully reviewing the evidence of record, the examiner concluded that an opinion regarding aggravation of PTSD based on the impact of conceded traumas in service could not be rendered without resort to mere speculation.  She explained that without documentation of any medical disorder or associated symptoms at any time prior to military service-symptoms which the Veteran herself denied appreciating even through her military service-there is no way to specify if traumatic memories of the military experiences were associated with a permanent worsening of the Veteran's PTSD.  The examiner also noted that there was no baseline level of functioning found in the available medical evidence, upon which to base a conclusion that a condition had been aggravated.  

As explained by the examiner, the record does not provide a basis upon which to render a principled assessment regarding aggravation.  A medical opinion cannot be compelled where a health care provider has specifically identified the information necessary to render a clinical determination and has yet deemed the available information insufficient-or entirely absent.  Neither the Veteran nor the record identifies or suggests any source of relevant evidence that might aid in a determination.  The Board appreciates the complexity of such a determination on the sparsity of the available record and fully credits the VA examiner's explanation.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (stating a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation and the duty to assist does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence).  As such, the examiner's conclusion is fully adequate and is not rendered inadequate solely on the grounds that the examiner stated that she could not form an opinion without resorting to speculation.

For the reasons discussed above, the Board finds that the Veteran's alleged symptoms regarding her service experiences are self-serving and are not credible.  Moreover, after taking into account the Veteran's reported history of symptomatology, the June 2013 VA examiner offered a highly probative medical opinion that the Veteran's PTSD was due to her childhood abuse and death of her fiancée.  Additionally, while the Veteran was treated by several other psychiatrists over the years, most of those reports indicate that her current psychiatric problems were related to her childhood abuse.  

The Board has considered whether the evidence supports a finding that the Veteran's PTSD was aggravated by her in-service experiences, but finds that there is not sufficient evidence to meet the relative equipoise standard.  That is, the absence of evidence to the contrary does not render it at least as likely as not that a psychiatric disability was aggravated, particularly when, as here, the is overwhelming evidence that the Veteran's psychiatric disability is attributable to non-service related situations.

In conclusion, the preponderance of evidence establishes that the Veteran was diagnosed with PTSD years after service, based on pre- and post-service stressors, with no manifestation of PTSD during service.  Consequently, the burden of proof, by any degree, has not been shifted to VA.  Second, while the Veteran's duties as a photographer in service have been found to meet a single criterion for a diagnosis of PTSD, the remaining criteria have not been found by mental health professionals to be so met, in relation specifically to any military stressor.  As such, there is no supported and significantly probative evidence of diagnosed PTSD directly caused by the Veteran's active service.  Last, pursuant to the July 2014 JMR, VA most recently sought an opinion as to whether military service yet aggravated the Veteran's PTSD, in light of suggested possibility.  While the burden of proof remains on the Veteran to at least balance the evidence for and against her claim, the VA examiner's reasoned opinion that the issue of aggravation cannot be resolved without resort to mere speculation provides no weight or counterweight at all, as the absence of evidence does not move the evidentiary scales.  There is no credible and probative medical evidence to establish that military service aggravated PTSD diagnosed fifteen years later.

Based on the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against a finding of relationship between the Veteran's currently diagnosed PTSD and her corroborated in-service stressor events.  Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for PTSD, and the claim must be denied.  
 


Other Acquired Psychiatric Disorders

The evidence of record demonstrates that, in addition to PTSD, the Veteran has also been diagnosed with other psychiatric disorders during the pendency of this appeal, to include: major depressive disorder, gender identity disorder, and personality disorder.  However, the totality of the competent medical evidence does not show that these conditions began during or were otherwise caused by the Veteran's military service.  

As noted in the previous section, there is no indication that the Veteran had any psychiatric problems either in service or for more than a decade after service.  When first seeking treatment in June 2002, tellingly, the Veteran did not relate her depression to service but, instead, stated that it began when she left her wife to be involved in an alternative lifestyle.  The Veteran did not follow-up on treatment until May 2005, when she was diagnosed with major depressive disorder and the focus of treatment was primarily related to her ex-wife.

Again, the Veteran filed a claim for VA disability benefits in September 2006.  In a November 2006 VA outpatient clinic note, the Veteran reported the death of her fiancé in 1997 and mentioned in-service photos of disturbing images.  At that time, she was having problems with sleep, concentration, depression, nightmares, and anger, which she was said began at age ten.  During private psychiatric assessment in December 2006, the Veteran reported that she had felt depressed since 1986, when she was placed on medical administrative hold pending evaluation of a pre-existing ear disorder.  She was diagnosed with major depressive disorder, with no comment regarding origin.  

At the April 2011 Travel Board hearing, the Veteran submitted a letter from a fellow soldier who recalled a time when the Veteran was sad and distant.  However, as noted in the previous section, a psychiatric disorder was not noted at service entrance and service treatment records are negative for any diagnoses or treatment for major depressive disorder.  In the Report of Medical History for separation from service in July 1990, the Veteran specifically denied any history of trouble sleeping, depression or excess worry, memory problems or nervous trouble of any sort, and no pertinent psychiatric abnormalities were found on examination at that time.  The board finds the contemporaneous record more probative than the statement twenty years later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).   

During January 2007 VA treatment, she reported struggling with her sexual identity since childhood, since seven or eight years old.  

The Board finds that VA treatment notes of record document an extensive and complex mental health history.  However, they do not provide a medical opinion as to the etiology of the Veteran's depression.  In efforts to obtain a medical opinion on the question of whether the Veteran's psychiatric disorders were etiologically related to service, the Veteran was afforded a VA examination in February 2007.  Upon review of the claims file and mental status examination, the examiner, in pertinent part, diagnosed: gender identity disorder; depressive disorder, not otherwise specified (in full remission); and personality disorder with histrionic and narcissistic traits.  

The VA examiner opined that none of these psychiatric disorders were related to service.  In support of this opinion, the February 2007 VA examiner reasoned that there was no evidence during the examination that the Veteran was suffering from depression.  According to the examiner, the suicidal note that the Veteran gave to a counselor in August of 2006 was for attention seeking behavior, as the Veteran had a pattern of behavior that would be inferred as narcissistic and/or histrionic.  It was noted that, since her youth, the Veteran seemed to have had a pattern of seeking attention suggesting a character or personality disorder.  The examiner further noted that the Veteran also appeared to be troubled about gender issues.  The Board finds the February 2007 VA medical opinion, which is uncontroverted in the record, highly probative of the nexus element for service connection of an acquired psychiatric disorder.  

In a subsequent June 2013 VA examination report, the VA examiner diagnosed the Veteran, in pertinent part, with personality disorder and gender identity disorder, which were found to be unrelated to events in service.  Although it was noted that the Veteran continued to meet the criteria for a personality disorder diagnosis due to a pervasive pattern of interpersonal problems, inability to conform to some social norms, and limited adaptability to stressful environments, the personality disorder was found to be rooted in severe childhood abuse and not service.  No other mental health illness was diagnosed (i.e. depressive disorder).  The examiner opined that the psychiatric disorders were less likely than not incurred in or caused by the service.  As previously noted, the Board finds that June 2013 VA medical opinion to be highly probative on the question of a possible nexus to service. 

The Board has considered the Veteran's statements purporting to relate her psychiatric disorders to service.  However, for the reasons discussed in detail in the previous section, the Board finds that the Veteran's statements are not credible as they are inconsistent with, and outweighed by, other evidence of record.  

The Board also finds that although the Veteran has repeatedly been diagnosed with a personality disorder, a personality disorder is not service connected, and is subject to important restrictions regarding service connection.  Governing regulations provide that personality disorders are not diseases within the meaning of applicable legislation providing for payment of VA disability compensation benefits.  See 38 C.F.R. §§ 3.303(c), 4.9.

For these reasons, the Board finds that the weight of the evidence of record demonstrates that the Veteran's diagnosed psychiatric disorders, to include PTSD, major depressive disorder, gender identity disorder, and personality disorder, were not incurred in and are not otherwise etiologically related to service.  They have also not been shown to have been aggravated by the Veteran's military service.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, the Veteran's claim is denied.



ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, gender identity disorder, and personality disorder, is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


